180 F.2d 396
William R. DEATON, Appellant,v.DISTRICT OF COLUMBIA BOARD OF PAROLE, Appellee.
No. 10498.
United States Court of Appeals District of Columbia Circuit.
Argued January 23, 1950.
Decided February 6, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. John M. Webster, Washington, D. C., for appellant.
Mr. L. Clark Ewing, Assistant United States Attorney, Washington, D. C., with whom Mr. George Morris Fay, United States Attorney, and Messrs. Joseph M. Howard and John J. O'Leary, Assistant United States Attorneys, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, FAHY, and BAZELON, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment dismissing a complaint for a mandatory injunction to require the Parole Board to reverse its action and exercise in appellant's favor the Board's discretion under D.C. Code (1940) (Supp. VII) § 24 — 201c. We find no error.


2
Affirmed.